Exhibit 10.148

 

EXHIBIT A(2)

 

VG LIFE SCIENCES INC.

CONVERTIBLE PROMISSORY NOTE

 

THIS CONVERTIBLE PROMISSORY NOTE (“Note”) is issued as of October 27, 2014 (the
“Original Issue Date”), by VG Life Sciences Inc., a Delaware corporation (the
“Company”), in an aggregate principal amount of $50,000.00.

 

Terms not otherwise defined herein shall have the meanings given in Section 6
below.

 

FOR VALUE RECEIVED, the Company promises to pay to DW Odell Company, LLC, or
registered assigns (the “Holder”), the principal sum of fifty thousand dollars
($50,000.00), on or before July 9, 2016 (the “Maturity Date”) and to pay simple
interest to the Holder on the principal sum, at the rate per annum of eight
percent (8%). Interest shall accrue daily commencing on the Original Issue Date
until payment in full of the principal sum, together with all accrued and unpaid
interest, has been made or duly provided for. Interest shall be calculated on
the basis of a 360-day year. Interest hereunder will be due and payable at the
Maturity Date, to the person in whose name this Note is registered on the
records of the Company (the “Note Register”). The principal of, and interest on,
this Note are payable in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts, at the address of the Holder last appearing on the Note Register. A
transfer of the right to receive principal and interest under this Note shall be
transferable only through an appropriate entry in the Note Register as provided
herein.

 

This Note is subject to the following additional provisions:

 

Section 1.    Convertible Note and Warrant Purchase Agreement. This Note is one
of the Notes issued pursuant to that certain Convertible Note and Warrant
Purchase Agreement (the “Agreement”) between the Company and Holder dated as of
July 9, 2014. This Note is subject to, and qualified by, all the terms and
conditions set forth in the Agreement.

 

Section 2.      Events of Default.

 

Section 2.1    Events of Default Defined; Acceleration of Maturity. If an Event
of Default (as defined in the Agreement) has occurred then upon the occurrence
of any such Event of Default, the Holder may, by notice to the Company, declare
the unpaid principal amount of the Notes to be, and the same shall forthwith
become, due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company, together with the
interest accrued thereon and all other amounts payable by the Company hereunder
and pursue all of Holder’s rights and remedies hereunder and under the other
Loan Documents and all other remedies available to Holder under applicable law.

 

1

 



Section 3.     Optional Conversion.

 

(a)     The outstanding principal and all accrued and unpaid interest of this
Note shall be convertible, at the option of the Holder, into shares of common
stock of the Company (“Common Stock”) at the Conversion Ratio, at the option of
the Holder, in four equal tranches (25% each) on the following dates: October 9,
2015, January 9, 2016, April 9, 2016, and July 9, 2016. Any conversion under
this Section 3(a) shall be of a minimum amount of U.S. $5,000 of Notes. The
Holder shall effect conversions by surrendering the Notes (or such portions
thereof) to be converted to the Company, together with the form of conversion
notice attached hereto as Exhibit A (the “Conversion Notice”) in the manner set
forth in Section 3(h). Each Conversion Notice shall specify the principal amount
of Notes to be converted and the date on which such conversion is to be effected
(the “Conversion Date”). Subject to Section 3(b), each Conversion Notice, once
given, shall be irrevocable. If the Holder is converting less than all of the
principal amount represented by the Note(s) tendered by the Holder with the
Conversion Notice, the Company shall promptly deliver to the Holder a new Note
for such principal amount as has not been converted.

 

(b)     Not later than fifteen (15) Business Days after the Conversion Date, the
Company will deliver to the Holder (i) a certificate or certificates containing
the restrictive legends and trading restrictions required by law, if any,
representing the number of shares of Common Stock being acquired upon the
conversion of Notes and (ii) Notes in principal amount equal to the principal
amount of Notes not converted; provided, however that the Company shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon conversion of any Notes, until Notes are either delivered for conversion to
the Company or any transfer Holder for the Notes or Common Stock, or the Holder
notifies the Company that such Notes have been lost, stolen or destroyed and
provides a lost instrument indemnity to the Company to indemnify the Company
from any loss incurred by it in connection therewith. If such certificate or
certificates are not delivered by the date required under this Section 3(b), the
Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return the Notes
tendered for conversion.

 

(c)    (i)     The conversion price (“Conversion Price”) for the Note in effect
on any Conversion Date shall be $0.065, which is equal to 10% less than the
lowest consecutive 3 day average closing price during the period beginning
August 25, 2014 and ending October 24, 2014, subject to adjustment as otherwise
contemplated by this Section 3(c).

 

(ii)     In case of any Acquisition (as defined below) of the Company, then
Holder shall have the right thereafter to convert any principal and interest
remaining owing under this Note prior to the closing of any such Acquisition. At
the election of Holder, Holder may convert this Note into the shares of stock
and other securities and property receivable upon or deemed to be held by
holders of Common Stock following such Acquisition, and the Holder shall be
entitled upon such event to receive such amount of securities or property as the
shares of the Common Stock, into which the Note could have been converted
immediately prior to such Acquisition, would have been entitled. The terms of
any such Acquisition shall include such terms so as to continue to give to the
Holder the right to receive the securities or property set forth in this Section
3(c) upon any conversion following such Acquisition. This provision shall
similarly apply to successive Acquisitions. “Acquisition” means (a) the closing
of the sale, transfer or other disposition of all or substantially all of the
VGLS’s assets, (b) the consummation of the merger or consolidation of VGLS with
or into another entity (except a merger or consolidation in which the holders of
capital stock of VGLS immediately prior to such merger or consolidation continue
to hold at least fifty percent (50%) of the voting power of the capital stock of
VGLS or the surviving or acquiring entity), or any transaction or series of
transactions to which VGLS is a party in which in excess of fifty percent (50%)
of VGLS’s voting power is transferred, or (c) the exclusive license of all or
substantially all of the intellectual property of VGLS to a third party

 

2

 



(iii)     The Conversion Price shall be subject to adjustment as follows:

 

(A)     In case the Company shall (i) pay a dividend in shares of its capital
stock, (ii) subdivide its outstanding shares of Common Stock, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issue by reclassification of its shares of Common Stock any shares of the
Company, the Conversion Price in effect immediately prior thereto shall be
adjusted so that the Holder of this Note thereafter surrendered for conversion
shall be entitled to received the number of shares of Common Stock which he
would have owned or have been entitled to receive after the happening of any of
the events described above, had this Note been converted immediately prior to
the happening of such event. Such adjustment shall be made whenever any of the
events listed above shall occur. An adjustment made pursuant to this subdivision
(A) shall become effective retroactively immediately after the record date in
the case of a dividend and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

 

(B)   If, at any time while this Note is outstanding, the Company takes any
voluntary action or any event occurs as to which the foregoing subdivisions are
not strictly applicable, but the failure to make an adjustment in the Conversion
Price hereunder would not fairly protect the rights, without dilution,
represented by this Note, then the Conversion Price in effect immediately prior
thereto shall be adjusted so that the Holder of this Note shall be entitled to
receive the number of shares of Common Stock which he would have owned or been
entitled to receive after the happening of any such action or event, had this
Note been converted immediately prior to the happening of any such action or
event.

 

(d)     The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued Common Stock solely for the purpose
of issuance upon conversion of Notes as herein provided, free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of Notes, such number of shares of Common Stock as shall be issuable
upon the conversion of the aggregate principal amount of all outstanding Notes.
The Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid and
nonassessable.

 

(e)   Upon a conversion hereunder the Company shall not be required to issue
stock certificates representing fractions of shares of Common Stock, but may, if
otherwise permitted, make a cash payment in respect of any final fraction of a
share based on the Conversion Price at such time.

 

3

 



(f)     The issuance of certificates for shares of Common Stock on conversion of
Notes shall be made without charge to the Holder for any documentary stamp or
similar taxes that may be payable in respect of the issue or delivery of such
certificate, provided that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate upon conversion in a name other than that of the Holder
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

(g)     Notes converted into Common Stock shall be canceled.

 

(h)     Each Conversion Notice shall be given by email or mail, postage prepaid,
addressed to the Controller of the Company of VG Life Sciences Inc. located 121
Gray Avenue, Suite 200, Santa Barbara, CA 93101. Any such notice shall be deemed
given and effective upon the earliest to occur of (i) receipt of such email at
the email address specified in this Section 3(h), (ii) five days after deposit
in the United States mails or (iii) upon actual receipt by the party to whom
such notice is required to be given.

 

Section 4.     Mandatory Conversion.

 

(a)     In the event Holder has not elected to convert all of the principal and
interest remaining owing under this Note on or prior to two years after the date
of this note, the then outstanding principal and accrued and unpaid interest
amount of this Note shall, without further action by the Holder or the Company,
be automatically converted in whole into that number of shares of Common Stock
of the Company at the Conversion Ratio on the Maturity Date (the “Mandatory
Conversion Date”).

 

(b)     Not later than ten (10) Business Days after the Mandatory Conversion
Date, the Company will deliver to the Holder a certificate or certificates
containing the restrictive legends and trading restrictions required by law, if
any, representing the number of shares of Common Stock being acquired upon the
mandatory conversion of this Note; provided, however that the Company shall not
be obligated to issue certificates evidencing the equity securities issuable
upon conversion of this Note, until the Note is either delivered for conversion
to the Company or any transfer Holder of the Note or Common Stock, or the Holder
notifies the Company that the Note have been lost, stolen or destroyed and
provides a lost instrument indemnity or bond to the Company to indemnify the
Company from any loss incurred by it in connection therewith. The Company
covenants and agrees that it shall comply with Sections 3(d) through (g) with
respect to any mandatory conversion and such sections are incorporated by
reference herein.

 

4

 



Section 5.     Payment of Principal and Redemption.

 

(a)     In the event of an occurrence of an Event of Default, then the
outstanding principal balance of this Note shall be due and payable in full on
the Maturity Date. Prior to the Mandatory Conversion Date this Note may not be
prepaid.

 

(b)     Nothing in this Section 5 shall impair the Holder’s right to convert
this Note pursuant to Section 3 prior to the Mandatory Conversion Date.

 

Section 6.     Definitions. For the purposes hereof, the following terms shall
have the following meanings:

 

“Business Day” shall mean any day, except a Saturday, Sunday or other day on
which commercial banks in the State of California are authorized or required by
law to close.

 

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
outstanding principal amount represented by any Note plus accrued but unpaid
interest, and of which the denominator is the Conversion Price at such time.

 

“Original Issue Date” means the date of the first issuance of this Note
regardless of the number transfers hereof.

 

Section 7.     Stockholder Rights. This Note shall not entitle the Holder to any
of the rights of a stockholder of the Company, including without limitation, the
right to vote, to receive dividends and other distributions, or to receive any
notice of, or to attend, meetings of stockholders or any other proceedings of
the Company, unless and to the extent converted into shares of Common Stock in
accordance with the terms hereof.

 

Section 8.     Lost Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed debenture, a new Note for the principal amount
of this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity or bond, if requested, all reasonably satisfactory to the
Company.

 

Section 9.     Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
conflicts of laws thereof.

 

Section 10.    Notices. All notices or other communications hereunder shall be
given, and shall be deemed duly given and received, if given, in the manner set
forth in Section 5(h).

 

Section 11.    Waiver. Any waiver by the Company or the Holder a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.

 



5

 

 

 

Section 12.     Severability. If any provision of this Note is invalid, illegal
or unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.

 



SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned, hereunto duly authorized.

 

  VG LIFE SCIENCES INC.,   a Delaware corporation       By:  /s/ Haig Keledjian
   

Name: Haig Keledjian

Title: Chairman


 



 

 

 





 

 

 





 

6

 

EXHIBIT A

 

 

 

NOTICE OF CONVERSION

AT THE ELECTION OF HOLDER

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert the above Note into shares
of Common Stock, no par value per share (the “Common Stock”), of VG Life
Sciences Inc. (the “Company”) according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.

 

 

Conversion calculations:         Date to Effect Conversion           Principal
Amount of Notes to be Converted           Applicable Conversion Price          
Signature            Name:           Address:



 





 

 

 

 

 

 

 



7

 

 





Schedule of Cash Proceeds from DW Odell Company, LLC

and Received by VG Life Sciences Inc.

 

 

 

 

 

 



July 9, 2014   $100,000.00       September 16, 2014   $50,000.00       October
27, 2014   $50,000.00           $___________
Date: ______________               $___________
Date: ______________    

 

 

 

 

 

 

 





8

